Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 12, 2022

The Court of Appeals hereby passes the following order:

A22A0333. WILLIAMS v. THE STATE

      This case was docketed in this Court on September 20, 2021, and appellant’s
brief and enumerations of error were due October 12, 2021, On October 26, 2021, we
dismissed the appeal due to appellant’s failure to file a brief. On November 10, 2021,
this Court received appellant’s motion for an extension of time in which to file, which
he had actually filed on October 12, 2021. Given the mailing delay, we then granted
appellant’s motion, reinstated the case, and gave appellant 30 days to file, making his
enumerations of error and brief due by December 7, 2021. But as of December 30,
2021, appellant had not filed a brief, and thus, we again dismissed his appeal.


      On January 4, 2022, appellant, once again, filed a motion for an extension of
time in which to file his brief. Specifically, appellant requests an extension of 90
days, explaining that he has yet to be provided with the record and trial transcripts,
despite this Court’s directive that the Clerk of the Superior Court of Clayton County
provide him with such on an expedited basis. However, this Court is constitutionally
mandated to “dispose of every case at the term for which it is entered on the court’s
docket for hearing or at the next term.” GA. CONST. Art. 6, § 9, ¶ II. Consequently,
given that appellant was previously afforded a 30-day extension, his motion for a 90-
day extension of time to file is DENIED.


      Nevertheless, given appellant’s difficulty in obtaining the record and transcript
from the Clerk of the Superior Court of Clayton County, we hereby REINSTATE
appellant’s case and REMAND it to the trial court until such time that appellant
obtains the record and transcript. And, again, we direct the Clerk of the Superior
Court of Clayton County to provide appellant with such on an expedited basis Once
obtained, appellant may file a notice of appeal so that this case can be re-docketed.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/12/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.